Exhibit 10.08

 

LEASE TERMINATION AGREEMENT AND RELEASE

 

 

This Lease Termination Agreement and Release (“Agreement”) is entered into as of
this 10th day of October, 2002, by and between Army Corps Centre Operating
Associates, Limited Partnership, a/k/a Army Corps Operating Associates, LP, a
New Mexico Limited Partnership, successor-in-interest to CC Commercial LP (“Army
Corps”), Zamba Corporation, a Delaware Corporation (“Zamba”) and ZCA
Corporation, a Minnesota Corporation f/k/a Camworks, Inc., (“ZCA”).

 

FACTS

 

A.            On or about October 3, 1997, CC Commercial LP, the
predecessor-in-interest to Army Corps entered into a lease with Camworks, Inc. 
the predecessor-in-interest to ZCA, a wholly-owned subsidiary of Zamba, for
premises at 190 South Fifth Street, St. Paul, Minnesota (the “Lease”).  The
Lease was amended by the following amendments: Amendment to Lease dated January
5, 1998; Second Amendment to Lease dated November 11, 1998; Third Amendment to
Lease dated June 25, 1999; Fourth Amendment to Lease dated November 3, 1999; and
Fifth Amendment to Lease dated June 2, 2000.

 

B.            On or about September 13, 2002, Army Corps filed an Amended
Complaint against Zamba and ZCA regarding the Lease in Ramsey County District
Court, State of Minnesota (the “Complaint”).

 

C.            Army Corps, Zamba and ZCA have agreed to terminate the Lease, and
any and all amendments or modifications thereto and dismiss the Complaint on the
terms and conditions set forth below.

 

D.            Army Corps Centre Operating Associates, Limited Partnership is a
validly registered Foreign Limited Partnership authorized to do business in the
State of Minnesota and is the proper party in interest in all respects relating
to the Lease and in the case styled Army Corps Operating Associates, LP
successor-in-interest to CC Commercial, LP v. Zamba Corporation and ZCA
Corporation f/k/a Camworks, Inc., file number 62-C1-02-867 venued in the Ramsey
County District Court, State of Minnesota. Furthermore, Army Corps Operating
Associates, LP is not a separate or distinct entity from Army Corps Centre
Operating Associates, Limited Partnership.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.             Termination of Lease and Dismissal of Complaint.  Upon execution
of this Agreement, the Lease shall be terminated (the “Termination Date”) and
Army Corps shall cause its attorneys to file a Stipulation and Order for
Dismissal without Prejudice with the Ramsey County District Court.

 

--------------------------------------------------------------------------------


 

2.             Termination Payment.  In conjunction with the termination of the
Lease and the dismissal of the Complaint, Zamba shall pay to Army Corps the sum
of Five Hundred Thousand Dollars ($500,000.00) (the “Termination Payment”),
payable in increments (each a “Payment”) according to the following schedule:

 

October 11, 2002:

 

$

75,000.00

 

November 1, 2002:

 

$

30,000.00

 

December 1, 2002:

 

$

30,000.00

 

January 1, 2003:

 

$

30,000.00

 

February 1, 2003:

 

$

30,000.00

 

March 1, 2003:

 

$

30,000.00

 

April 1, 2003:

 

$

30,000.00

 

May 1, 2003:

 

$

30,000.00

 

June 1, 2003:

 

$

30,000.00

 

July 1, 2003:

 

$

30,000.00

 

August 1, 2003:

 

$

30,000.00

 

September 1, 2003:

 

$

125,000.00

 

 

All payments may be withheld by Zamba and ZCA until such time as the Stipulation
and Order to Dismiss the Complaint, without prejudice, is executed by the
respective parties hereto and forwarded to the Ramsey County Court for its
consideration.

 

The October 11, 2002, Payment shall be delivered to Army Corps in the form of a
cashier’s check or certified funds made payable to Army Corps Operating
Associates, LP and delivered  to 1111 US Bancorp Piper Jaffray Plaza, 444 Cedar
Street, St. Paul, Minnesota 55101 c/o Charles E. Keenan.  Each following Payment
shall be delivered to Army Corps in the form of a check made payable to Army
Corps Operating Associates, LP and mailed to the following address: 330 Garfield
Street, Santa Fe New Mexico, 87501 c/o Carol Hoshaw.

 

3.             Subject to Sections 7 and 10, presentment and demand for payment,
notice of dishonor, protest and notice of protest are hereby waived by Zamba and
ZCA relating to the Payments.  Payment hereunder shall be unconditional and
without offset, recoupment or deduction of any kind.  Subsequent to any rightful
filing of the Confession of Judgment, Zamba and ZCA agree to pay all reasonable
costs of collection hereunder including reasonable attorneys’ fees.

 

4.             Zamba Release.  Zamba, for itself and for its affiliated
corporations and partnerships, officers, directors, shareholders, agents,
representatives, employees, attorneys, shareholders, successors-in-interest,
personal representatives, heirs, assigns and each of them, absolutely, fully and
forever releases and discharges Army Corps and Army Corps’ respective members,
officers, partners, agents, representatives, employees, servants, attorneys,
successors-in-interest, assigns and each of them, whether past, present or
future, of and from any and all claims, demands, liabilities, obligations,
losses, controversies, costs, expenses, attorneys’ fees and damages of every
kind, nature, character or description whatsoever, whether in law or in equity,
and whether known or unknown, suspected or unsuspected, arising out of,
connected with, or in any way related to the Lease.  Zamba acknowledges and
agrees that the release set

 

2

--------------------------------------------------------------------------------


 

forth above applies to all claims relating to the Lease whether those claims are
known or unknown, foreseen or unforeseen.

 

5.             ZCA Release.  ZCA, for itself and for its affiliated corporations
and partnerships, officers, directors, shareholders, agents, representatives,
employees, attorneys, shareholders, successors-in-interest, personal
representatives, heirs, assigns and each of them, absolutely, fully and forever
releases and discharges Army Corps and Army Corps’ respective members, officers,
partners, agents, representatives, employees, servants, attorneys,
successors-in-interest, assigns and each of them, whether past, present or
future, of and from any and all claims, demands, liabilities, obligations,
losses, controversies, costs, expenses, attorneys’ fees and damages of every
kind, nature, character or description whatsoever, whether in law or in equity,
and whether known or unknown, suspected or unsuspected, arising out of,
connected with, or in any way related to the Lease.  ZCA acknowledges and agrees
that the release set forth above applies to all claims relating to the Lease
whether those claims are known or unknown, foreseen or unforeseen.

 

6.             Army Corps Release.  Except as to the payment obligations of
Zamba and ZCA as set forth herein, Army Corps, for itself and for its affiliated
corporations and partnerships, officers, directors, shareholders, agents,
representatives, employees, attorneys, shareholders, successors-in-interest,
personal representatives, heirs, assigns and each of them, absolutely, fully and
forever releases and discharges Zamba and ZCA, their respective members,
officers, partners, agents, representatives, employees, servants, attorneys,
successors-in-interest, assigns and each of them, whether past, present or
future, of and from any and all claims, demands, liabilities, obligations,
losses, controversies, costs, expenses, attorneys’ fees and damages of every
kind, nature, character or description whatsoever, whether in law or in equity,
and whether known or unknown, suspected or unsuspected, arising out of,
connected with, or in any way related to the Lease.  Army Corps acknowledges and
agrees that the release set forth above applies to all claims relating to the
Lease whether those claims are known or unknown, foreseen or unforeseen.

 

7.             Confession of Judgment.  Zamba shall execute the attached
Confession of Judgment (the “Confession of Judgment”) (attached hereto as
Exhibit A) in the amount of the Termination Payment, reduced by the aggregate
amount of each Payment received by Army Corps prior to its submission of the
Confession of Judgment.  Upon a default in payment by Zamba under this Agreement
that is not remedied within ten (10) business days of written notice of such
default pursuant to Section 10 of this Agreement from Army Corps to Zamba, Army
Corps may submit the Confession of Judgment to the Court identified in the
Confession of Judgment.

 

8.             Entire Agreement.  This Agreement contains the entire agreement
between the parties and may only be modified or amended by a writing signed by
all parties.

 

9.             Governing Law.  This Agreement shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of
Minnesota.  Any action regarding or relating to this Agreement shall be venued
in a state or federal court located in Ramsey County in the State of Minnesota.

 

3

--------------------------------------------------------------------------------


 

10.           Notices.  Any notice, demand or communication which under the
terms of this Agreement or otherwise must or may be given or made by either
party shall be in writing and in English, and shall be given or made by
registered air mail returned receipt requested, facsimiles (electronic
confirmation required) or any delivery (courier) services requiring signature of
receipt, addressed to the respective parties as follows:

 

To Zamba or ZCA:

 

c/o Zamba Corporation

 

 

 

3033 Excelsior Blvd., Suite 200

 

 

 

Minneapolis, MN 55416

 

 

 

Attention: Chief Financial Officer

 

 

 

Facsimile number: (652) 832-9383

 

 

 

 

 

To Army Corps:

 

Army Corps Operating Associates, LP

 

 

 

330 Garfield Street

 

 

 

Santa Fe, NM 87501

 

 

 

Attention: Carol Hoshaw

 

 

 

Copy to:

 

 

 

 

 

 

 

Charles E. Keenan

 

 

 

U.S. Bancorp Piper Jaffray Plaza

 

 

 

444 Cedar Street, Suite 1111

 

 

 

St. Paul, MN 55101

 

 

Any Notice, demand or other communications shall be deemed to have been given on
the dated confirmed as the actual date of delivery by the delivery (courier)
service of sent by such service to if sent by registered air mail, as of four
days after mailing, or sent by fax, on the next working day after transmission,
showing successful completion of the transmission.  Notice sent by fax must also
be confirmed by sending notice by delivery (courier) service or by registered
mail (but hall be deemed to have been given on the next working day after
transmission by fax and receipt by the sender of a confirmation of transmission
showing successful completion of the transmission).

 

11.           No Assignment of Claims.  The parties hereto represent and warrant
that they have not transferred or otherwise assigned, whether by contract or
operation of law, any of the claims released under this Agreement.

 

12.           No Reliance on Representations.  Each party to this Agreement
represents and acknowledges that through execution of this Agreement, that party
does not rely and has not relied upon any representation or statement made by
the other party or by any of such other party’s agents, attorney’s or
representatives with regard to the subject matter, basis of effect of this
Agreement or to otherwise, other that those representations and statement
specifically stated in this written Agreement.

 

13.           Counterparts and Facsimiles.  This Agreement may be executed in
one or more counterparts, which shall be deemed effective upon full execution of
this Agreement by all parties.  Each counterpart shall be deemed an original,
but all of which together shall constitute one and the same instrument and
agreement.  In addition, a copy of this Agreement executed by a

 

4

--------------------------------------------------------------------------------


 

party hereto and telecopied to the other party shall be deemed to constitute
delivery of an originally executed copy of this Agreement to the other party.  A
facsimile signature shall be enforceable to the same extent as an original
signature.

 

14.           Authority.  The parties executing this Agreement represent that
they each have authority to enter into this Agreement, and that this Agreement
is binding on such party and enforceable in accordance with its terms.  The
persons executing this Agreement on behalf of the parties to this Agreement
represent and warrant that they individually have authority to enter into this
agreement on behalf of such parties.

 

IN WITNESS WHEREOF, the parties hereby execute this Agreement.

 

 

Dated: 10-14-02

 

ZAMBA CORPORATION

 

 

 

 

 

 

By:

/s/ Ian Nemerov

 

 

 

 

Its: General Counsel

 

 

 

 

 

 

 

 

Dated: 10-14-02

 

ZCA CORPORATION

 

 

 

 

 

 

By:

 /s/ Ian Nemerov

 

 

 

 

Its: Secretary

 

 

 

 

Dated: Oct. 14, 2002

 

ARMY CORPS OPERATING ASSOCIATES,
LIMITED PARTNERSHIP, a New Mexico limited
partnership

 

 

 

 

 

By:  BGK Army Corps, LLC, its general partner

 

 

 

 

 

 

By:

/s/ Cheryl Willoughby

 

 

 

 

Cheryl Willoughby

 

 

 

 

 

 

 

Its: 

  Executive Vice President

 

 

5

--------------------------------------------------------------------------------